DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-05-03 has been entered.

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-05-03. Claims 1, 3, 6-8, 10, 13-14, 18-20 are pending, following Applicant's cancellation of claims 4-5, 11-12, 16-17. Claims 1, 8, 14 is/are independent.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20060090084 to Buer (hereinafter "Buer '084") in view of U.S. Publication 20140298043 to Kambayashi et al. (hereinafter "Kambayashi '043")) does not disclose, with respect to claim 14, "wherein the security environment is initialized at the time of a first booting of the electronic device due to initialization or update of the electronic device, and when it is determined that the security key is not recorded;- request the random-number generation module to generate a random key, and record the generated random key as the security key in the OTP memory, wherein the processing module further comprises a security interface module which is based on software running on a secure operating system or a platform, and wherein the security interface module is configured to: during invocation of the security environment, acquire the security key from the OTP memory and transmit the acquired security key to the encryption module, and when a security application executed in the security environment requests storage of data: transmit the data requested to be stored to the encryption module and request encryption of the data, receive encrypted data encrypted using the security key from the encryption module, and transmit the received encrypted data to the non-secure memory via the memory controller so as to store the encrypted data in the non-secure memory" in the recited context.  Rather, Buer '084 discloses a system on chip including a main processor for a general operating environment and a secure processor for a secure operating environment [Buer '084 ¶ 0065-0067, 0106-0107] wherein the secure processor uses keys held in one-time programmable (OTP) memory to encrypt/decrypt payload data [Buer '084 ¶ 0194-0203] and store the encrypted payload data in non-secure [Buer '084 ¶ 0106-0107].  However, applicant's argument is found persuasive: Buer '084 in view of Kambayashi '043 does not disclose the combination of claimed features.
The prior art of record (in particular, Buer '084 in view of Kambayashi '043) does not disclose, with respect to claim 1 , features corresponding to claim 14 and "receive encrypted data encrypted using the first security key from the encryption module, and transmit the received encrypted data to the secure memory via the secure memory controller, and wherein the secure memory is further configured to: decode the transmitted encrypted data by using the second security key, and store the decoded data" in the recited context.  Rather, Kambayashi '043 discloses storing the payload data in secure memory that decrypts the payload data prior to storage [Kambayashi '043 ¶ 0114-0124, Fig. 15] using the stored security key.  However, applicant's argument is found persuasive: Buer '084 in view of Kambayashi '043 does not disclose the combination of claimed features.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 8, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 3, 6-7, 10, 13, 18-20 are allowed in view of their respective dependence from claims 1, 8, 14.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494